UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7302


GREGORY H. JONES,

                Plaintiff - Appellant,

          v.

ROBERT MCKAY; ANTHONY E. RAND; WILLIS J. FOWLER; DERRICK E.
WADSWORTH,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:12-ct-03213-BO)


Submitted:   February 25, 2016             Decided:   February 29, 2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Gregory H. Jones, Appellant Pro Se.     Joseph Finarelli, Special
Deputy Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gregory H. Jones appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2012) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   Jones v. McKay, No.

5:12-ct-03213-BO (E.D.N.C. Aug. 5, 2015).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                          AFFIRMED




                                  2